DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the Claims have overcome the 112 rejections set forth in the Non-Final Office Action mailed on 11/27/2020.
The claim amendments filed on 05/13/2021 have been entered.  Claims 1, and 3-4 remain pending in the application.	

Response to Arguments
Applicant's arguments filed on 05/13/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument on page 8, second paragraph, which states “Folan does not teach a 10 percent Platinum. Instead, it states that "The inner core of platinum may represent about at least 10% of the wire...,".  The “At least 10%” encompasses 10% and no unexpected results are provided in the applicant’s disclosure at 10% platinum that would not have also been present in Folan’s device at 10% platinum, therefore, Folan does anticipate a Nitinol and Platinum composite comprising 90 percent Nitinol and 10 percent Platinum.  
	In response to applicant’s argument on page 10, second paragraph, which states that “Folan's teaching of at least 10% Platinum does not sufficiently enable a person of ordinary skill in the art to make and use the claimed invention without undue experimentation”, the examiner respectfully a Nitinol and Platinum composite comprising 90 percent Nitinol and 10 percent Platinum”.  Folan teaches a stent which can be made with 10% platinum and 90% nitinol.  It would not require undue experimentation to make and use the claimed invention because this composition is disclosed by Folan.  The claimed invention does not provide any unexpected results which occurred with this composition that would not have also been present when Folan’s stent is developed with 10% platinum and 90% nitinol.  
	In response to applicant’s argument on page 10, paragraph 4, which states that Figure 10 of Folan does not disclose a structure comprising forty-eight strands, the examiner respectfully disagrees. Figure 10 does possess strands, and a count of the strands in Figure 10 of Folan yields fifty-two strands.  Therefore, Folan does disclose a structure comprising forty-eight strands.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Folan et al (US 2017/0333230 A1) in view of Bueche et al (US 2011/0295354 A1).

Regarding claim 3, Folan discloses a non-woven braided radiopaque stent comprising: 
a tubular shaped body having a wall defining a specific strut pattern (Figure 10; paragraph 0009, lines 1-2)
a Nitinol and Platinum composite comprising 90 percent Nitinol and 10 percent Platinum (paragraph 0058, lines 1-9); 
wherein the tubular shaped body is formed by melting, cooling, hot forming, drilling, cold drawing, and annealing (The limitation “forming by melting, cooling, hot forming, drilling, cold drawing, and annealing” renders this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113.); and,
a structure comprising forty eight strands (Figure 10 (annotated below)); 

    PNG
    media_image1.png
    471
    328
    media_image1.png
    Greyscale

wherein the stent has been configured for usage in procedures below the knee and at the level of the ankle strap area (the stent disclosed by Folan meets the limitations presented in this claim, therefore, it is configured for usage in procedures below the knee and at the level of the ankle strap area, this limitation does not provide structure to ascertain what is necessary for this stent to be sufficient for usage in procedures below the knee and at the level of the ankle strap area) 
Folan discloses the invention substantially as claimed.
However, Folan does not disclose wherein oxides formed on the stent have been removed.
Bueche teaches wherein oxides formed on the stent have been removed (see Bueche, paragraph 0124, lines 11-14).
paragraph 0124, lines 11-14).  Furthermore, the results would be predictable.  Removing the oxide layer as taught by Folan in the invention of Zhang would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of no longer having an oxide layer present on the stent; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Folan et al (US 2017/0333230 A1) in view of Bueche et al (US 2011/0295354 A1) as applied to claim 3, and further in view of Boylan et al (US 2006/0086440 A1).

Regarding claim 4, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein the Platinum element's atomic percent is greater than or equal to 2.5 and less than or equal to 15.
Boylan teaches wherein the Platinum element's atomic percent is greater than or equal to 2.5 and less than or equal to 15 (see Boylan, paragraph 0025, lines 1-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing the platinum element with an atomic percent between 2.5-15 as taught by Boylan because constructing a stent wholly out of a single material has heretofore not resulted in a stent with the optimal combination of mechanical properties and radiopacity.  Therefore, platinum has been incorporated in the stent with nitinol to produce a stent with the mechanical see Boylan, paragraph 0022).  Platinum at 7.5 allows for the stent to be visualized upon placement.  

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Amro et al (Amro, A., et al. (2016). Case Report: Retrograde Tibiopedal Access as a Bail-out Procedure for Endovascular Intervention Complications. Case Reports in Vascular Medicine, 2016(7519748), pp 1-3) which discloses a method of treating critical limb ischemia (CLI) comprising the steps of: utilizing a self-expanding radiopaque stent constructed from a tubular-shaped body having a wall defining a specific strut pattern and configured for usage in procedures below the knee and the ankle strap area, utilizing a below-the-knee revascularization method to enter a body of a patient; entering the body with the self-expanding radiopaque stent through a pedal access point below the knee or at the ankle; utilizing an ultrasound machine to assist in the delivery of the self-expanding radiopaque stent.  
Amro fails to teach wherein the self- expanding radiopaque stent is configured to expand across the ankle joint from above the ankle to below the ankle;  delivering the self-expanding radiopaque stent from the lateral plantar to the distal posterior tibial; utilizing a continuous medical X-ray image to provide real- time monitoring of the positioning of the self-expanding radiopaque stent; and reutilizing the pedal access point below the knee or at the ankle; and proceeding antegrade around the ankle or retrograde in below-the-knee area to reach lesions and occlusions on an opposing side of the pedal access point.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774